Citation Nr: 0816627	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-23 276	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable disability rating for 
degenerative changes of the right foot.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from July 1979 to October 
2001.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2006, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

In June 2007 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.  

As noted in the Board's June 2007 decision, the veteran has 
raised claims for service connection for herpes and for an 
increased disability rating for his service-connected low 
back disability in correspondence received in June 2006.  
These issues are again referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board finds that, through his testimony at his 
April 2006 personal hearing, the veteran raised a claim for 
service connection for a right foot neuroma.  The Board also 
finds that the veteran's claim for service connection for a 
right foot neuroma is inextricably intertwined with the issue 
of entitlement to an initial compensable disability rating 
for degenerative changes of the right foot and must be 
initially considered by the RO before further appellate 
action can be taken on the this claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
veteran's claim for service connection for a right foot 
neuroma must be resolved prior to further appellate action on 
this issue.

The Board's June 2007 remand specifically noted that despite 
significant evidence of a right foot neuroma during service, 
service connection had not been granted for such.  The remand 
directed VA to provide the veteran with orthopedic and 
neurological examinations to distinguish the symptoms 
associated with the right foot neuroma from those associated 
with his service-connected pes planus and degenerative 
changes of the right foot.  The remand further directed that 
VA readjudicate the veteran's claim for an increased 
disability rating with consideration given to a separate 
rating for Morton's neuroma under Diagnostic Code 5279.  
However, despite the October 2007 VA examiner's favorable 
opinion regarding the veteran's diagnosed right foot neuroma, 
the December 2007 Supplemental Statement of the Case (SSOC) 
did not address the veteran's right foot  neuroma in 
readjudicating the claim for an initial increased disability 
rating for degenerative changes to the right foot in 
compliance with the June 2007 remand.  As a result, a remand 
is required for compliance with the Board's remand.  The RO 
should readjudicate the veteran's claim for an initial 
compensable disability rating for degenerative changes to the 
right foot, specifically addressing whether a separate 
disability is warranted for diagnosed right foot neuroma.  
Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  VA should undertake any development 
deemed necessary and adjudicate the 
veteran's raised issue of entitlement to 
service connection for a right foot 
neuroma.

2.  Thereafter, the RO should readjudicate 
the veteran's claim for an initial 
compensable disability rating for right 
foot degenerative changes, with 
consideration given to separate ratings for 
Morton's neuroma under Diagnostic Code 5279 
(if not rendered moot) and for arthritis 
based on painful motion under 38 C.F.R. 
§ 4.59, VAOPGCPREC 9-98.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the veteran.  After the veteran has had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



